IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


TERRA FIRMA BUILDERS, LLC,                       : No. 606 MAL 2019
                                                 :
                    Respondent                   :
                                                 : Petition for Allowance of Appeal
                                                 : from the Order of the Superior Court
              v.                                 :
                                                 :
                                                 :
WILLIAM KING A/K/A BILLY M. KING AND             :
MELANIE L. KING A/K/A MELANIE L.                 :
FRANTZ,                                          :
                                                 :
                    Petitioners                  :


                                      ORDER



PER CURIAM

      AND NOW, this 10th day of March, 2020, the Petition for Allowance of Appeal is

GRANTED. The issue as stated by petitioner is:


         Is a property owner who seeks to challenge the perfection of a mechanics’ lien
         required to file preliminary objections before or during the enforcement
         proceeding of the lien?